 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL HARMON MCLEMORE,                             Case No.: 18cv1946-MMA (RBB)
12                                       Plaintiff,
                                                          ORDER DISMISSING CASE
13   v.                                                   WITHOUT PREJUDICE
14   FATHER JOE'S VILLAGE and CITY OF
     SAN DIEGO,
15
                                     Defendants.
16
17         On August 23, 2018, the Court granted Plaintiff Michael Harmon McLemore
18   (“Plaintiff”), proceeding pro se, leave to proceed in this action in forma pauperis (“IFP”),
19   but sua sponte dismissed the action without prejudice for failure to state a claim pursuant
20   to 28 U.S.C. § 1915(e)(2). Doc. No. 4. On September 24, 2018, Plaintiff filed a First
21   Amended Complaint (“FAC”) that attempted to assert claims against Defendants Father
22   Joe’s Village and the City of San Diego. Doc. No. 6 (“FAC”).
23         On September 25, 2018, the Court again sua sponte dismissed the action without
24   prejudice pursuant to 28 U.S.C. § 1915(e)(2) for failure to state a claim. Doc. No. 8. The
25   Court gave Plaintiff until October 29, 2018 to file a Second Amended Complaint
26   (“SAC”), and cautioned Plaintiff that “failure to file an SAC on or before the deadline or
27   failure to cure the deficiencies described in this Order may result in this case being
28   dismissed with prejudice.” Id. at 5. As of November 29, 2018, Plaintiff has not filed an

                                                      1
                                                                                18cv1946-MMA (RBB)
 1   SAC. See Docket. Accordingly, the Court ORDERS that this action remain dismissed
 2   without prejudice. See Doc. No. 8. The Clerk of Court is instructed to close this case and
 3   to enter judgment accordingly.
 4         IT IS SO ORDERED.
 5   Dated: November 29, 2018
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                             18cv1946-MMA (RBB)
